       Case 3:20-cv-00172-DPM-BD Document 2 Filed 06/26/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

LISA MURPHY                                                                    PLAINTIFF
ADC #760343

V.                          CASE NO. 3:20-CV-172-BD

NICOLE LANE                                                                  DEFENDANT


            INITIAL ORDER FOR PRO SE PRISONER-PLAINTIFFS

      You have filed this federal civil rights lawsuit pro se, that is, without the help of a

lawyer. There are rules and procedures that you must follow to proceed with your

lawsuit, even though you are not a lawyer.

      First: Follow All Court Rules. You must comply with the Federal Rules of Civil
      Procedure as well as Local Rules for the Eastern District of Arkansas. Copies of
      rules can be found in the prison library.

      Local Rule 5.5(c)(2) explains requirements for plaintiffs, like you, who are not
      represented by a lawyer:

             1.     You must promptly notify the Clerk and the other parties in the case
                    of any change in address. You must inform the Court if you are
                    transferred from one unit to another. Notifying the Court of your
                    change in address is especially important if you are released from
                    custody while your lawsuit is pending. If you do not keep the Court
                    informed as to your current address, your lawsuit can be dismissed.
             2.     You must monitor the progress of your case and prosecute the case
                    diligently.
             3.     You must sign all pleadings and other papers filed with the Court,
                    and each paper you file must include your current address.
             4.     If you fail to timely respond to a Court order directing action on your
                    part, the case may be dismissed, without prejudice.


      Second: Pay the Filing Fee. Every civil case filed by a prisoner - including
      this one - requires the plaintiff to pay a filing fee either at the beginning of
       Case 3:20-cv-00172-DPM-BD Document 2 Filed 06/26/20 Page 2 of 3



      the lawsuit or to apply to proceed in forma pauperis (IFP) and pay in
      monthly installments.

      Because of your litigation history, you are not eligible to proceed IFP in federal
      court absent an allegation that you are in imminent danger of serious physical
      injury. 1 28 U.S.C. § 1915(g). You have not pleaded any facts to indicate that you
      are in imminent danger.

      You must pay the $400 filing fee or provide facts demonstrating how you are
      imminent danger of serious physical injury within 30 days of the date of this
      order. Otherwise, the lawsuit will be dismissed.

      Third: No Right to Appointed Counsel. This is a civil case. Unlike criminal
      cases, there is no right to have an appointed lawyer in a civil case. If your case
      proceeds to a trial, however, a lawyer may be appointed to assist you before trial.

      Fourth: Do Not File Your Discovery Requests. Discovery requests, such as
      interrogatories and requests for documents, are not to be filed with the Court.
      Instead, discovery requests should be sent to counsel for the defendant (or directly
      to the defendant if he or she is not represented by a lawyer). No discovery should
      be sent to a defendant until after that defendant has been served with the
      complaint.

      Fifth: Do Not Send Documents to Court Except in Two Situations. You may
      send documents or other evidence to the Court only if attached to a motion for
      summary judgment or in response to a motion for summary judgment; or if the
      Court orders you to send documents or other evidence.




1
  The following dismissals constitute “strikes” against Ms. Murphy for purposes of
determining eligibility for IFP status: Murphy v. Fisk, 1:15-CV-50-BSM (E.D. Ark. July
24, 2015) (dismissing for failure to state a claim); Murphy v. Robinson, 1:15-CV-47-JM
(E.D. Ark. June 24, 2015) (dismissing as frivolous); Murphy v. Culclager, 1:15-CV-27-
BSM (E.D. Ark. June 5, 2015) (dismissing for failure to state a claim); Murphy v. Kelly,
1:15-CV-44-JM (E.D. Ark. Apr. 27, 2015) (same); Murphy v. Faust, 1:14-CV-127-JM
(E.D. Ark. Nov. 18, 2014) (same); Murphy v. Hot Springs County, 6:11-CV-6049 (W.D.
Ark. Nov. 7, 2011) (same).


                                            2
Case 3:20-cv-00172-DPM-BD Document 2 Filed 06/26/20 Page 3 of 3



Sixth: Provide a Witness List. If your case is set for trial, as your trial date
approaches, you will be asked to provide a witness list. After reviewing the
witness list, the Court will subpoena necessary witnesses.

IT IS SO ORDERED, this 26th day of June, 2020.


                                    ___________________________________
                                    UNITED STATES MAGISTRATE JUDGE




                                       3
